            Case 3:19-mc-00205-FM Document 29 Filed 09/06/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

IN RE:                                          §
                                                §
AJAY KUMAR                                      §          EP-19-MC-00205-FM
                                                §
                                                §

                                ADVISORY TO THE COURT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Movant, THE UNITED STATES OF AMERICA, (“USA”), by and

through the United States Attorney for the Western District of Texas, and files this Advisory to

the Court in the above-entitled and numbered cause, and would respectfully show the Court the

following:

       1.      On July 24, 2019, Movant filed its Ex Parte Motion for Order to Seal and

Emergency Ex Parte Motion for Order of Authorization to Provide Non-Consensual Examination

and Non-Consensual Hydration. ECF No. 1 and 3.

       2.      On July 24, 2019, the Court entered it Order authorizing Movant’s Emergency Ex

Parte Motion for Order of Authorization to Provide Non-Consensual Examination and Non-

Consensual Hydration to be filed under seal. ECF No. 2. The Court further entered its Order of

Authorization Filed Under Seal wherein Movant’s Emergency Ex Parte Motion was granted. ECF

No. 4-2.

       3.      On August 13, 2019, the Court appointed Attorneys Lynn Coyle and Christopher

Benoit to represent Respondent. ECF No. 11-1.

       4.      On August 14, 2019, Movant filed its Supplemental Emergency Motion for Order

of Authorization seeking authority for nasogastric tube placement with necessary enteral feedings
            Case 3:19-mc-00205-FM Document 29 Filed 09/06/19 Page 2 of 3



as needed to Mr. Kumar. ECF No. 12.

       5.       On August 14, 2019, the Court entered its Supplemental Order of Authorization.

ECF No. 13-1.

       6.       On August 19, 2019, the Court conducted a Status Conference in the instant matter.

Doc. No. 15.

       7.       On August 19, 2019, Respondent filed Respondent’s Response to the

Government’s Supplemental Emergency Motion for Order of Authorization and Request to Stay

Court’s Order. ECF No. 18.

       8.       On August 21, 2019, on Respondent’s unopposed motion, the Court entered its

Order Unsealing and Redacting Filing and Record. Doc. No. 17.

       9.       On August 22, 2019, Movant filed its Reply in Support of the United States’

Supplemental Emergency Motion for Order of Authorization and Response in Opposition to

Request to Stay Court’s Order. ECF No. 21.

       10.      On August 27, 2019, Respondent filed Respondent’s Supplemental Brief in

Opposition to the Government’s Supplemental Emergency Motion for Order of Authorization.

ECF No. 25.

       11.      On September 3, 2019, Movant filed it Sur-Reply in Support of the United States’

Supplemental Emergency Motion for Order of Authorization. ECF No. 28. Therein, Movant

advised the Court that Movant anticipated filing an Advisory to the Court relating to Respondent’s

medical condition no later than September 6, 2019. Id. at ¶ 5.

       12.      Movant now advises the Court that as of this filing, the declaration from the ICE

physician providing an update on Respondent’s condition has not been finalized. Movant therefore

respectfully informs the Court that Movant will not be able to file its Advisory until September 9,
         Case 3:19-mc-00205-FM Document 29 Filed 09/06/19 Page 3 of 3



2019.

                                                   Respectfully submitted,

                                                   JOHN F. BASH
                                                   UNITED STATES ATTORNEY

                                                   /s/ Manuel Romero
                                                   ANGELICA A. SAENZ
                                                   Assistant United States Attorney
                                                   Texas State Bar No. 24046785
                                                   Email: Angelica.Saenz@usdoj.gov
                                                   MANUEL ROMERO
                                                   Assistant United States Attorney
                                                   Texas State Bar No. 24041817
                                                   700 E. San Antonio, Ste. 200
                                                   El Paso, Texas 79901
                                                   Office: (915) 534-6884
                                                   Facsimile: (915) 534-3490
                                                   Email: Manuel.Romero@usdoj.gov
                                                   Attorneys for United States



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of September, 2019, a true and correct copy of the
foregoing document was electronically filed with the Clerk of the Court using the CM/ECF System
which will transmit notification of such filing to the following CM/ECF participants: Lynn Coyle
and Christopher Benoit, Law Office of Lynn Coyle, P.L.L.C., Attorneys for Respondent.

                                                   /s/ Manuel Romero
                                                   MANUEL ROMERO
                                                   Assistant United States Attorney
